                                      Case 7:21-cv-03977 Document 1-1 Filed 05/04/21 Page 1 of 5
                                                          Exhibit A to the Complaint
Location: Pomona, NY                                                                                IP Address: 98.113.233.23
Total Works Infringed: 41                                                                           ISP: Verizon Fios
 Work      Hashes                                                                UTC        Site           Published     Registered   Registration
 1         Info Hash:                                                            04-10-     Vixen          02-03-2020    03-15-2020   PA0002240554
           1CB8BD64D647ECE33B1E7E1386C3A28AB0B942BE                              2021
           File Hash:                                                            17:10:24
           DE88EAEBDC91873514CA8644622FB2D9B1B5BCF657FE4A753D7A605EDAD9276F
 2         Info Hash:                                                            04-10-     Vixen          05-22-2020    06-22-2020   PA0002245640
           F8D879F9DED7FDF9361ADB80199802E31633A816                              2021
           File Hash:                                                            17:02:51
           7B5146E5C04509E9FE79AC79DEC3B00F08483CD94B680FC7A9B93CF2474ED24C
 3         Info Hash:                                                            04-10-     Vixen          08-28-2020    09-22-2020   PA0002265876
           B0856F291435D2D91DF7BA9AFEB3A9F554389381                              2021
           File Hash:                                                            16:52:10
           467E86407977001CE547E0C9628E76570FC3CB4447C01F106E965821233BDAF5
 4         Info Hash:                                                            04-10-     Vixen          02-08-2018    03-01-2018   PA0002079183
           21A94CBFC4DB145F8AADD63BD1FE1B92838C9B33                              2021
           File Hash:                                                            16:49:08
           FA965806672E8B496C8A1A0695E6E4138E4ECED9C2CA2A2176F616191C0E2914
 5         Info Hash:                                                            04-10-     Vixen          03-14-2020    04-17-2020   PA0002246114
           59232699F4AD1B949FE19954F077258955D3CBBA                              2021
           File Hash:                                                            13:42:55
           4660E77C6F17D89689AB274E14BB9B62DB0B466FD966748A5FC178B7BDAA31CB
 6         Info Hash:                                                            04-10-     Vixen          01-14-2019    02-02-2019   PA0002155387
           914E671217FD0C27FB914AF4956D1DA0F5EC82F5                              2021
           File Hash:                                                            13:42:37
           9F31FFAC53D82AD956CA2414D9CAEC2371335F21EA2A5B10811686EFD1D29B4F
 7         Info Hash:                                                            04-10-     Vixen          10-01-2019    10-21-2019   PA0002207746
           194AF5E636A6DFF8F25D2E2A0B4B4E5D4198E0F8                              2021
           File Hash:                                                            13:42:23
           55D7154AD1509A120833EE09C92475923B96CAAE4A9991A0CE01333085F9B456
 8         Info Hash:                                                            04-10-     Vixen          04-03-2020    04-17-2020   PA0002237302
           B9293EC651C0779176DE748DC3D8D3F33F52F2AC                              2021
           File Hash:                                                            13:42:02
           B02ABEB280B593C2C3C3D815C48D101611BA97712310A4FBE92CA16EE97E11B8
                                  Case 7:21-cv-03977 Document 1-1 Filed 05/04/21 Page 2 of 5

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         04-10-     Vixen     11-20-2020   11-30-2020   PA0002266357
       9D86F33A7C33621BEA6E193147B1D1258AC49803                           2021
       File Hash:                                                         13:41:47
       F008327222A903F57D6C676911213175BBCB820FEB1B20260493387196F2169D
10     Info Hash:                                                         04-10-     Vixen     04-14-2018   06-19-2018   PA0002126645
       25D4601FC4F0A7E7D13EE7F82A12D2FAE0C7CD85                           2021
       File Hash:                                                         13:39:06
       F8DA05F7C926114389A7E0D8B739541215BF3064BF6BC3A16ED4C136F452BFB7
11     Info Hash:                                                         04-10-     Vixen     06-08-2017   07-07-2017   PA0002070832
       83D2EED88C6681D044DB23C46A0921B9990D4A17                           2021
       File Hash:                                                         13:38:03
       DCBDDC4501CB08801EBDA74361F9980056C58AE609294A8ECC472866CC76B573
12     Info Hash:                                                         04-10-     Vixen     01-29-2019   03-24-2019   PA0002182715
       AC2782B2A65D938939D38F7BC6B7CCF4E051961B                           2021
       File Hash:                                                         13:36:07
       D44C403070A5743094CC1E9436978A3C2444BCC88628769CA4A0D170E5EAFC95
13     Info Hash:                                                         04-10-     Vixen     03-19-2021   04-14-2021   PA0002286735
       E072A47D201C8740D8EC73A1193EE96ACF0A5FBC                           2021
       File Hash:                                                         13:34:55
       69C65B35E7C5DD71106A07F56B806E7F394E94E510E5727A598B56F035E8EDCD
14     Info Hash:                                                         04-10-     Vixen     08-14-2020   08-31-2020   PA0002265636
       AE3DEE3DD60A7475FE6E7026B9CCFE51469AFEE8                           2021
       File Hash:                                                         13:34:03
       B7FF3F74EF68D68B51CEF162F5EB2BD639330781B6EBD57F9C84BBF57F089105
15     Info Hash:                                                         04-03-     Blacked   08-23-2019   09-11-2019   PA0002199989
       743ADEF3A059CCFBB5FAADAEE9E1D323759DC60B                           2021
       File Hash:                                                         15:06:33
       BB92726141204C258A8BF555A0E0FD94E5484ACBD1090813A92B7775248013D9
16     Info Hash:                                                         04-03-     Blacked   03-13-2021   03-22-2021   PA0002282509
       7B625C93133B5B8DD3872A722CF8B0833C9D13C7                           2021
       File Hash:                                                         02:59:42
       5D8F612B4054838868FD5D92942F25A2F7315107BB3AF70DC7E661A01EF24388
17     Info Hash:                                                         03-21-     Vixen     02-13-2020   03-15-2020   PA0002240552
       7B59B7D3F2021F4D4E93C84314121CE2A2E5F596                           2021
       File Hash:                                                         00:00:11
       08E0D570CF10000543FAF3034134F9F70572F85A6F20AF4714C49133A2D2C977
                                 Case 7:21-cv-03977 Document 1-1 Filed 05/04/21 Page 3 of 5

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         03-20-     Blacked   05-25-2019   06-13-2019   PA0002180952
       272AE355DD63AD6D0DF9310116E0C630E658E3C9                           2021
       File Hash:                                                         23:46:27
       1CF149C7C823AEFCD96B5802E83947D591816FD8B0E4DDD3A41A622763A998CD
19     Info Hash:                                                         03-20-     Vixen     04-19-2019   05-28-2019   PA0002200778
       3D925EBC0EB2F34FDBF479303F5725A7BC3F1FAD                           2021
       File Hash:                                                         23:01:42
       51830B69BFB87493650AD3F034E84308F146653B233692F7F6D12270944FD74B
20     Info Hash:                                                         03-20-     Blacked   03-01-2021   03-08-2021   PA0002280355
       3EFC7A56B07C04EBAC48D9F1EC0398D58E53BE84                           2021       Raw
       File Hash:                                                         19:38:19
       64691131C0805D66464A070DC2CE8B65033CEF77C31EE6D5251D1979B37CB46D
21     Info Hash:                                                         03-20-     Blacked   11-06-2019   11-15-2019   PA0002211857
       394C61DBB1F7AE37235312328E8EA8D997C00B8D                           2021
       File Hash:                                                         19:31:42
       353FEF6A78480786CB531A4AFC7F59D196EC18C5E430A53E37FAE917F3E9EE3C
22     Info Hash:                                                         03-14-     Blacked   02-22-2021   03-08-2021   PA0002280371
       356D2F8493586B7FBB66958DC6BF486E67CD117D                           2021       Raw
       File Hash:                                                         06:32:16
       39A3C3A5CA61DD408C6102700E0F3F40A5E581C8A3835B28BACB0C0C07C3FECD
23     Info Hash:                                                         03-14-     Vixen     04-09-2017   06-05-2017   PA0002052836
       0B9F48D7083EFB0785EB50934ACDF7E51B57BED6                           2021
       File Hash:                                                         06:30:22
       FB209F84379D2CD035E14C6271FFD40C15A08A6626263602F8912F98CE938E0C
24     Info Hash:                                                         02-28-     Blacked   01-30-2021   02-26-2021   PA0002283695
       05060BDE36F9397AB023AD369BC9F9718E584065                           2021
       File Hash:                                                         07:06:30
       88E45EDF4770BEA591F4385CE1351485DD13F9A8AB3243BA56BF9E1FD0AA7D35
25     Info Hash:                                                         02-28-     Blacked   04-18-2020   05-19-2020   PA0002241472
       53775D3AE4E803640F2A6799B61746A58C749B34                           2021
       File Hash:                                                         05:27:05
       5D89EC3950C5158DC08C585B5FF1F8D236A3C4D8A832174C1456728F5BC0840D
26     Info Hash:                                                         02-28-     Blacked   03-26-2019   04-16-2019   PA0002187002
       1817A96BFC00AA9BA2E88E028FE86F90FE1A217C                           2021
       File Hash:                                                         05:24:18
       142153D4EDBA5AA8B630A3FB9825BF65DE84BB10EBC00690A2457C3C8AD2D605
                                 Case 7:21-cv-03977 Document 1-1 Filed 05/04/21 Page 4 of 5

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         02-28-     Blacked   12-05-2020   01-04-2021   PA0002277031
       B28B140A77BC9F3BF161DA1030270CBFF5189939                           2021
       File Hash:                                                         05:23:45
       9755505FB60EEF028305D50C2A0DBA590AA1860FA4D5C4E4F58B76DC9F394746
28     Info Hash:                                                         02-28-     Blacked   05-09-2020   06-08-2020   PA0002243649
       DE3A9D03B7773E3128A1B787A46970A074622D17                           2021
       File Hash:                                                         05:23:16
       14E05989A6725E7102285D9ED4B6F215D9838E9E107E6E825671D2051F76A1F3
29     Info Hash:                                                         02-28-     Blacked   01-10-2018   01-15-2018   PA0002070942
       0C522DBAA371FD95B7ECDD5CF6807F3D3AE21E24                           2021
       File Hash:                                                         05:23:07
       74AFE0E69FBE6D38810155642C8EC497B2856660FE0FFEEA786CFB603C4E238B
30     Info Hash:                                                         02-28-     Blacked   08-03-2019   09-10-2019   PA0002199412
       DC14BF76DEA7E72644D003301762A312539F95BC                           2021
       File Hash:                                                         05:22:56
       36DFA5F8976452F20FA1C3448F6D20A76B66919433FEB44EC6F3028EF0CEE8C3
31     Info Hash:                                                         02-28-     Blacked   02-13-2021   02-26-2021   PA0002283713
       28762847C82A90E772417F42C59CE0C39BBEE165                           2021
       File Hash:                                                         05:09:29
       4F5E9E0E11E4C06166F581F7E6719DD1E9D3DB561F994F8BD047F9AD7B9D4BED
32     Info Hash:                                                         01-25-     Blacked   11-28-2020   12-28-2020   PA0002269083
       7920D7585C00E0EAB24E5D435ADB7477601F70B9                           2021
       File Hash:                                                         05:21:18
       87406B6D38830293E85709D0EC1A6B9F054059277BFA970CCE38D751A49FCD84
33     Info Hash:                                                         01-25-     Blacked   11-30-2020   01-04-2021   PA0002277037
       9EC0087F4B30999F177248B9DA66F86C73F87715                           2021       Raw
       File Hash:                                                         05:17:59
       B9803794C2D1A604973910C9F742B7BF4CB5E1B5248EFA608233D33025E52805
34     Info Hash:                                                         01-25-     Blacked   01-18-2021   02-09-2021   PA0002276148
       993582D6C4C6F55A5BF4BF4F06ED0967557AB15F                           2021       Raw
       File Hash:                                                         05:17:43
       3D63BAF72A9598AFA60BB2E2C51B563480602085DB26AA4D3DB0D2B078EF253F
35     Info Hash:                                                         01-17-     Blacked   11-09-2020   12-09-2020   PA0002274940
       3140CCEEFBB33DC9CC59DE10B6EC4B57DB340B83                           2021       Raw
       File Hash:                                                         15:56:13
       72AFD88113D049E0EAF18D1AE167A60C2D2B40D36DA409D63BAF60140606B97D
                                  Case 7:21-cv-03977 Document 1-1 Filed 05/04/21 Page 5 of 5

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
36     Info Hash:                                                         01-17-     Blacked   09-17-2018   10-16-2018   PA0002127778
       8DB46BB76525F22088BCF6744A5F6A77C8C5998A                           2021
       File Hash:                                                         14:25:01
       09B1BDD9B8308683675E8F161B80C649EFCFBD5CAD5E6B64E966B2E45684BC56
37     Info Hash:                                                         01-17-     Blacked   01-02-2021   01-05-2021   PA0002269954
       7219649303BE1B4E963DC2F91D059299FDCCB82C                           2021
       File Hash:                                                         14:21:27
       DC581E6CB1F44D6EDCBEC843A5683FD4F016EF0E7F3E65849EA1B6C2570D8247
38     Info Hash:                                                         01-17-     Blacked   12-28-2020   01-05-2021   PA0002269956
       7BCAF3207D7ADED3194F9AD8EA8BA3A9B147F568                           2021       Raw
       File Hash:                                                         14:15:42
       8E557F72C44AAC0DFA29657A6636DE991F5E4DF30137A26C7DD96D6B64F21E2D
39     Info Hash:                                                         12-27-     Blacked   08-10-2019   09-11-2019   PA0002199990
       2D3D159F9A0D3C7ED6F50A5C16D55F000F71B222                           2020       Raw
       File Hash:                                                         03:50:14
       AF2D5151E4B63FDB348B7089EDDFD1C017EC8855793AFBC4905353327C20C1EB
40     Info Hash:                                                         12-26-     Blacked   11-21-2019   12-09-2019   PA0002216266
       A9D920AC4B609531A8B0CFD947B0922A06463888                           2020
       File Hash:                                                         23:38:03
       9C26A6317B6364A827E584CAAC25A9AC9A36801DC96D3C5870789E6D52380594
41     Info Hash:                                                         12-26-     Vixen     06-23-2017   07-07-2017   PA0002070829
       02FE4EF38EA9D42FC33E9119A61CF936C64696E4                           2020
       File Hash:                                                         23:37:51
       390F8E8A2CC9B1C3B3390E828BCAC8931C705EF3677A905AB336EC7DA9557D82
